Mr. Justice Willis delivered the opinion of the court. It is urged that Milani was guilty of negligence in taking the side of the loaded track. The proof warrants the conclusion that Milani and his companions had no reason to expect that they would meet loaded cars being drawn toward the shaft at that time in the morning, and the evidence tends to show that the empty track was blocked with empties at the point where he first discovered the lead mule, and that the lead mule did not have a light on his head as was customary. Milani could not see the team coming as he would have done had there been a light on the lead mule, and it is entirely possible, from the evidence, and perhaps even probable, that as he heard these mules coming he supposed they were mules coming to the mouth of the shaft to haul out the empties, and not a team hauling loaded cars. If this were true he would have been safe on either side, off the space between the tracks. In this situation, he was confronted by sudden danger and not called upon to exercise that degree of care and foresight which would have been required of him had there been time for reflection. Under such circumstances a reasonably prudent man would undoubtedly have selected what appeared to him to be the safest course. “Persons in imminent peril are not required by law to exercise all the presence of mind and care which a prudent and careful man would exercise under ordinary circumstances.” Momence Stone Co. v. Groves, 100 Ill. App. 98, 197 Ill. 88; Paige v. Illinois Steel Co., 136 Ill. App. 410, 233 Ill. 313. The proof shows that the driver of these mules while on his way towards the shaft to haul back empties, was met by a team hauling some empties out on the other track and some cars which had been loaded during the night in cleaning the sump. The assistant driver boss was driving the train which was going into the face of the mine, and when he saw this driver coming towards the shaft with his mules, he told him to come above the switch where he intended to leave his loaded cars, and haul them back upon the' loaded track towards the shaft, and it was while these loaded cars were being hauled toward the shaft that Milani and his companions met the mules drawing them, traveling between the two tracks with no light displayed on the lead mule. It was a question of fact for the jury whether, under the facts and circumstances in proof, Milani was exercising due care, and in determining that question, and whether appellant was negligent, they had a right to consider not only the evidence offered in support of the averments in the declaration of a common law liability, but also that offered in support of the averments that places of refuge were not provided., along the roadway which Milani had to travel in going to his work. The proof clearly warrants the conclusion that it was negligence to drive the team hauling the loaded cars down the track without a light. The evidence left it doubtful whether the space on the outside of these tracks on either side of this way, was, in the absence of places of refuge, of the depth required by the Mines and Miners Act. If not, then the omission to supply places of refuge was a violation of the requirements of the act. As Milani had a right to depend upon appellant’s compliance with the requirements of the statute, we are of the opinion that on the question of Milani’s care and appellant’s negligence the verdict is sustained by the evidence. Much of the proof that supports the finding that deceased was not guilty of negligence, and that appellant was, must be considered in determining whether Milani’s death was caused by a risk which he assumed or by a risk not incident to his employment. He did assume any risk arising from meeting trains of loaded cars being hauled to the shaft at ordinary times with a light on the lead mule of the team, where there was such space between the side of the cars and the side of the roadway as the statute requires; but he did not assume the risk that would arise from meeting a team of mules without a light on the lead mule, drawing a trip of loaded cars at an unusual time, where there were no such places of refuge nor such a clear space between the side of the cars and the side of the roadway as required by the statute. Appellant urges that the giving of the third instruction for appellee amounts to reversible error, since it wholly ignored the doctrine of assumed risk. By this instruction the jury were told that it was the duty of appellant to furnish Milani a reasonably safe route to and from his working place and that if the jury believed that appellant “failed so to do as alleged in the declaration” and that, by reason thereof, Milani, while exercising ordinary care for his own safety, lost his life, appellee was entitled to recover. The third original and the second additional counts of the declaration expressly negative Milani’s assumption of the risk. The first and second original and third additional counts contain no averments expressly negativing such assumption, and it is doubtful if such a negation can be implied, as urged by counsel for appellee, from any of the averments therein except in the first original count. Counsel practically admit that the first additional count does not preclude the doctrine of assumed risk, but argue that as it is “only one-sixth of the declaration,” the instruction should not be held as reversible error on that account, as it was warranted by most of the declaration; and that this court cannot say that the jury decided the case on this particular count. This was a peremptory instruction directing a verdict; and if an instruction directs a verdict for either party, or amounts to such direction in case the jury shall find certain facts, it must-necessarily contain all the facts which will authorize the verdict directed. Lake Erie & Western Railroad Co. v. Wilson, 189 Ill. 89; Illinois Central Railroad Co. v. Smith, 208 Ill. 608; Montgomery Coal Co. v. Barringer, 218 Ill. 327. The jury if they followed this instruction, might have found the averments of the counts of the declaration which did not negative the assumption of the risk of his employment by deceased, to have been fully established by the evidence and based their verdict thereon, although- they believed that it was not shown by the evidence that deceased did not assume the risk by which he met his death. In the absence of a negation of the assumption of the risk of his employment by deceased, in each and every count of the declaration, we hold that the giving of the instruction constituted reversible error, and that the error was not cured by instructions given on behalf of appellant. Herdman Harrison Milling Co. v. Spehr, 145 Ill. 329; Illinois Central Railroad Co. v. Smith, supra; Terra Cotta Lumber Co. v. Hanley, 214 Ill. 243; Montgomery Coal Co. v. Barringer, supra. The judgment is therefore reversed and the cause remanded. Reversed and remanded.